DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Claims 28-29 are new.
Claims 5, 6, 22, 23 and 26 are cancelled.
Claims 1-4, 7, 25 and 27-29 are under examination.

Information Disclosure Statement
The IDS filed 11/30/2021 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/536930 filed 7/25/2017 is acknowledged for claims 1-4, 7, 25 and 29.

Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to address Applicant’s amendments.
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 


Claims 1-4, 7, 25 and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Providing a ligand having increased potency against a protein target compared to a reference ligand, wherein the ligand possesses one or more of: an increased binding affinity, an increased binding specificity, or an increased ability to avoid drug resistance compared to the reference ligand.
This limitation of comparing the characteristics of the ligand to a reference ligand reads on a process that can be performed by the human mind and is therefore an abstract idea. Providing a ligand also reads on providing information per se which can be performed as a mental process.
a) calculating a set of molecular dynamic trajectories of a protein-ligand complex family by conducting a series of molecular dynamic simulations that incorporate a binding affinity of the protein-ligand complex and at least one physical feature of the protein-ligand complex.
This step is a mathematical process. Molecular dynamics simulations are a mathematical calculation of Newtonian equations of motion. Incorporating a binding affinity between two structures is a mathematical concept. Lenndard Jones potentials, Hamiltonians or direct calculation of binding free-energy G are entirely mathematical concepts, expressed through mathematical equations. The prior art is replete with 
Ding et al. (Tends in biotechnology, vol. 23 (2005) pages 450-455) teach protein models using discrete potentials. Similarly Dokholyan et al. (Folding and Design, vol.  (1998) pages 577-578) teach protein models using square wells with is math per se. 
Deng et al. (The Journal of Physical Chemistry B, vol. 113 (2009) pgs. 2234-2246) teach a plurality of ways to calculate binding between a protein and ligand (page 2236, equation (4) and page 2238, equation (8)).
Joughin et al. (Protein Science, vol. 14 (2005) pages 1363-1369) teach a potential between a ligand and its receptor (page 1364, col. 2, equation (2)). 
Therefore, as evidenced, calculating a set of molecular dynamic trajectories of a protein-ligand complex that incorporate a binding affinity of the protein-ligand complex and at least one physical feature of the protein-ligand complex, is a mathematical calculation and therefore an abstract idea. 
b)  forming a set of tensors based on the molecular dynamic trajectories, the forming of the set of tensors including forming a respective tensor for each protein-ligand complex pair of the protein-ligand complex family, wherein each tensor is a set of physical properties for a member of the protein-ligand complex family.
This step reads on math and is therefore an abstract idea. The term “tensor” is synonymous with matrix. This step is merely reciting that a matrix of values or variables representing physical properties is formed. 
Oferkin et al. (Bulletin of the South Ural State University. Series: Mathematical 
c) integrating the set of tensors with experimental binding data corresponding to each member of the protein-ligand complex family to assess binding of each ligand to the protein target or variant thereof.
This step reads on inputting experimental data into the matrix elements (i.e. tensor elements). This step is math and is therefore an abstract idea.
Claim 1 further recites that the previous steps are performed “to assess binding” which is an intended use. 
The assessment of binding of each ligand protein target or variant thereof in each protein-ligand complex pair is intended to be performed as: -2- 
3404763.vlDocket No.: 5439.1000-001 (i) comparatively analyzing structure among the protein-ligand complex pairs. This step can be performed as a mental process by analyzing information and is therefore an abstract idea.
 (ii) identifying effective changes in amino acid sequence of the protein target that promote drug resistance. This step reads on analyzing data collected down stream of 
(iii) determining the binding affinity between the protein target and ligand of each protein-ligand pair. This step reads on a mathematical calculation or one that can be performed by the human mind and is therefore an abstract idea.
d) based on information obtained for each member of the protein-ligand complex family in c), determining subsites in the reference ligand that can be changed to provide a ligand having one or more of an increased binding affinity, an increased binding specificity, or an increased ability to avoid drug resistance, compared to the reference ligand, thereby providing a ligand having increased potency against the protein target. These limitations read on processes that can be carried out with the human mind or math using data from the molecular dynamics calculations and are therefore abstract ideas.
Claims 2-4, 7, 25 and 27-29 further limit the abstract idea by characterizing the mental analysis steps, mathematical concepts and information recited in the claims.
Claims 3, 4 and reciting HIV-1 protease, Hepatatis C NS3/4 protease, Influenza Neuraminidase, human kinase or protease inhibitor are draw to mathematical representations of proteins. Harte et al. (Proc. Natl. Acad. Sci. USA, vol. 87 (1990) pages 8856-8868) teach a theoretical model of HIV-1 protease dimer (Figure 4), which is an abstract idea because the “protein” is represented by atomic coordinates “interacting” through a mathematical equations representing energy and binding interactions. 
Step 2A Prong Two: Consideration of Practical Application

The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method does not recite "additional elements" that are not limitations drawn to an abstract idea. 

Brooks et al. (Journal of Computational Chemistry, vol. 4, pages 187-217) teaches the CHARMM program and various scrips used to form a molecular model.
Bowers et al. (SC'06: Proceedings of the 2006 ACM/IEEE Conference on Supercomputing (pp. 43-43). IEE) teaches Desmond, a publically available molecular dynamics code.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicants argue that the determination of subsites in reference ligand that can be changed to provide a ligand having an increased binding affinity is more than an abstract idea because it provides an advantage to discovering subsites with advantageous properties.

In buySAFE, Inc. v. Google, Inc. the CAFC court clarified (decision, page 6, lines 11-18) what constitutes a practical application or additional elements that are “significantly more” than a judicial exception:
Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. 

Therefore, a practical application should be an application in the real world realm or an improvement to computer technology which is also a “real world” application. However, molecular dynamics does not improve computer technology but rather only relies on computer technology to process the mathematical representations of particles. The specification teaches (par. 0089) that applicants used Desmond, a software package for implementing molecular dynamics simulations (i.e. the mathematical equations which need to be calculated using computer program algorithms) on computer clusters. This is routine, conventional and well understood technology requiring generic computers for processing efficiency.
In Fairwarning, the court put forth (decision, page 14, lines 4-13):
First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.

Because the claims are directed to the use of a computer to calculate mathematical representations of proteins and molecular dynamics equations, the claims are drawn to non-statutory subject matter. The claims do not recite a practical application of the judicial exception or “additional elements” that are significantly more than the judicial exception. For the reasons set forth above, the claims do not meet the criterial for patent subject matter eligibility.
  
Claim Rejections - 35 USC § 103
The rejection of claims 1-27 under 35 U.S.C. 103(a) as being unpatentable over Guan et al. in view of Durrant et al. and further in view of Brooks et al. is withdrawn in view of Applicant’s amendments.
Other Noted Prior Art
Lee et al. (Biophysical Journal, vol. 95 (2008) pages 1590-1599) teaching diffusion tensors. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631